DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on October 4, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Fifteen (15) sheets of drawings were filed on October 4, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otaka (JP 2010-145767 A).
Regarding claims 1 and 3; Otaka discloses an optical connector (see Figure 1) comprising: 
at least a ferrule (ferrule 101) and n self-forming optical waveguides (104), 
wherein the ferrule (101) includes n optical fiber insertion holes, and optical fibers (102) are each inserted into and included in the optical fiber insertion holes (see Figure 1), 
the number n indicates a natural number not including zero (n = 1 in Figure 1), 
there are variations in an angle of each optical fiber in a core axial direction and a core gap between adjacent ones of the optical fibers (there are inherently variations in an angle of the optical fiber 102 in a core axial direction due to manufacturing tolerances; the examiner notes that a core gap between adjacent one of optical fibers is not required because there may only be one fiber present, which satisfies n = 1, n being a natural number not including zero, however, there would also inherently be variations in a core gap between adjacent optical fibers if a plurality of optical fibers were present due to manufacturing tolerances), 
an end surface of the ferrule (101) is formed with roundness (see Figure 1),  
end portions of the self-forming optical waveguides (104) are each optically connected to the optical fibers (102; see Figure 1); and
an optical element (108), wherein the self-forming optical waveguides (104) are provided between the optical element (108) and the ferrule (101; see Figure 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suematsu (JP 2004-145140 A) in view of Childers et al. (EP 1 083 448 B1) and Hirose (US 2007/0269164 A1).
Regarding claims 1-3; Suematsu discloses an optical connector (11; see Figures 6 -9) comprising: 
at least a ferrule (1), 
wherein the ferrule (1) includes n optical fiber insertion holes (2), and optical fibers (5) are each inserted into and included in the optical fiber insertion holes (2), 
the number n indicates a natural number not including zero (see Figures 6-9), 
there are variations in an angle of each optical fiber in a core axial direction and a core gap between adjacent ones of the optical fibers (there are inherently variations in the angle of each optical fiber, 5, in a core axial direction and a core gap between adjacent ones of the optical fibers, 5, due to manufacturing tolerances);
wherein the ferrule (1) includes two ferrules, the two ferrules (1; see Figure 7) are arranged facing each other, 
each of the two ferrules (1) includes n optical fiber insertion holes (2), and the optical fibers (5) are each inserted into and included in the optical fiber insertion holes (2); and
an optical element (18; see Figure 9) 
Suematsu does not disclose:
n self-forming optical waveguides; 
end surface(s) of the ferrule(s) is/are formed with roundness, 
end portions of the self-forming optical waveguides are each optically connected to the optical fibers, 
the self-forming optical waveguides are provided between the two ferrules, 
the n self-forming optical waveguides are divided in half along a direction perpendicular to a light propagation direction, and 
a core gap between adjacent ones of the self-forming optical waveguides at end surfaces thereof is identical among the divided self-forming optical waveguides, 
wherein the self-forming optical waveguides are provided between the optical element and the ferrule.  
Childers et al. teaches that end surfaces of ferrules may alternatively be formed with curved front faces (see Figure 1) or planar faces (see Figure 2).  
Thus, one of ordinary skill in the art, before the effective filing date of the present invention, would have found it obvious to form end surface(s) of the ferrule(s) (1 of Suematsu) with roundness, since rounded end surfaces were known alternatives to flat or planar end surfaces in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally, Hirose teaches (see Figures 14, 20, 21, and 22) that self-forming optical waveguides (1004 in Figure 14; 1014 in Figure 20; 1024 in Figure 21; 1094 in Figure 22) may be provided at the end of an optical fiber (1002 in Figure 14; 1012 and 1012’ in Figure 20; 1022 and 1022’ in Figure 21; and 1092 in Figure 22), wherein end portions of the self-forming optical waveguides are provided between two fibers (see Figures 20 and 21), wherein the self-forming optical waveguides are provided between an optical element (1096) and the fiber (1092; see Figure 21), and wherein the formation of the self-forming optical waveguide easies alignment accuracy for coupling light between optical fibers (see Figures 20 and 21) or between an optical fiber and an optical device (see Figure 22), thereby minimizing light loss and improving coupling efficiency, while reducing precision production costs (see the entire disclosure).  
	Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form n self-forming optical waveguides that each have end portions optically connected to the optical fibers (5 of Suematsu), that are provided between the two ferrules (1 of Suematsu), wherein the n self-forming optical waveguides are divided in half along a direction perpendicular to a light propagation direction (the self-forming waveguides are divided in half as formed from illuminating light from the end faces of the two optical fibers; see Figure 21 of Hirose), and a core gap between adjacent ones of the self-forming optical waveguides at end surfaces thereof is identical among the divided self-forming optical waveguides (the core gap matches the core gaps of the optical fibers which are as identical as manufacturing tolerances allow), and/or wherein the self-forming optical waveguides are provided between the optical element (18 in Figure 9 of Suematsu) and the ferrule (1 of Suematsu) for the purpose of improving coupling efficiency and minimizing optical loss, while reducing alignment precision production costs. 
Regarding claim 4; a starting location of an axis deviation correction part of each self-forming optical waveguide on a ferrule side is inherently different between adjacent ones of the self-forming optical waveguides that are coupled to different optical fibers (5 of Suematsu), which are located at different starting locations at the end of the ferrule (1).  
Regarding claim 5; Suematsu, Childers, and Hirose do not disclose a single split sleeve.  The examiner takes Official notice that single split sleeves provided to connect two ferrules inserted into opposing ends of a split sleeve are well known to one of ordinary skill in the art, and one of ordinary skill in the art would have found it obvious to provide a single split sleeve as an alternative alternative to the adapter sleeve (15), or inside of the sleeve adapter (15), since single split sleeves are known alternative sleeves in the prior art, wherein the ferrule is held in a single split sleeve in a conventional manner, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suematsu (JP 2004-145140 A) in view of Childers et al. (EP 1 083 448 B1) and Hirose (US 2007/0269164 A1), and in further view of Amb et al. (US 2016/0349455 A1).
Regarding claims 6-11; Suematsu, Childers, and Hirose disclose or suggest all of the limitations of the optical connector manufacturing method, as applied to claims 1-5 above, comprising: 
preparing two ferrules (1 of Suematsu; see Figure 7) and photo-curing resin (1001, 1011, 1021, 1091; see Figures 14, 20, 21, and 22 of Hirose), each ferrule (1) including at least n optical fiber insertion holes (2) and including optical fibers (5; see Figures 6-8 of Suematsu) in the optical fiber insertion holes (2), the optical fibers (5) being inserted therein; 
arranging the two ferrules (1) to face each other (see Figure 7 of Suematsu) and arranging the photo-curing resin between the ferrules (see the discussion above with respect to claims 1-3); 
confirming that there are variations in an angle of each optical fiber (5) in a core axial direction and a core gap between adjacent ones of the optical fibers (5; the examiner notes that the positional variations inherently exist due to manufacturing tolerances, wherein the positional variations cause misalignment, which degrades optical coupling, wherein Hirose teaches that the self-forming waveguides ease alignment requirements and improve coupling, thus confirming that variations exist due to eased alignment requirements and manufacturing tolerances), an end surface of one of the ferrules (1) is formed with roundness (see the discussion above with respect to claims 1-3, wherein Childers et al. teaches that rounded end surfaces are a known variation of ferrule end surfaces), and an end surface of the other ferrule (1) is formed with no roundness (since both rounded and flat end surfaces are known alternatives in the prior art as taught by Childers, one of ordinary skill in the art would have found it obvious to provide one rounded ferrule and one non-rounded ferrule for the purpose of using readily available ferrules of known configurations, which would not produce any novel or unexpected results); 
curing end portions of the photo-curing resin with the core gap by incident light entering the end portions of the photo-curing resin from the optical fibers (Hirose discloses this curing method in Figure 21), thereby transferring the core gap onto the photo-curing resin (1021) and forming the n self-forming optical waveguides (1024) at the photo-curing resin such that a variation in the core gap on one end side of the self-forming optical waveguides is smaller than a variation in the core gap on the other end side (this is inherently true due to manufacturing tolerances, wherein minute differences in positions and angles of optical fibers will be formed in each individual coupler and the variation must inherently be smaller in one of the two couplers); 
forming a clad (Hirose teaches that a clad is formed by curing the photo-resin surrounding the self-forming cores) by curing of the photo-curing resin (see paragraph 37 of Childers et al.); and 
thereby forming a ferrule body including the one of the ferrules (1) and the self-forming optical waveguides, wherein the number n indicates a natural number not including zero (see Figures 6-9 of Suematsu);
preparing another ferrule (1 of Suematsu) and another photo-curing resin (photo-curing resin taught by Hirose; see the discussion with respect to claims 1-3 above), the another ferrule (1) including n optical fiber insertion holes (2) and including optical fibers (5; see Figures 6-9 of Suematsu) in the optical fiber insertion holes (2), the optical fibers (5) inserted therein;
preparing an optical element (18; see Figure 9 of Suematsu; 1096a; see Figure 22 of Hirose; see the discussion above with respect to claims 1-3), and optically connecting the self-forming optical waveguides and the optical element (18) to each other;
differentiating a starting location of an axis deviation correction part of each self-forming optical waveguide on a side close to the one of the ferrules (1) between adjacent ones of the self-forming optical waveguides (this is inherently because the locations of the optical fiber, 5, are varied), and providing a time difference in a time of end of formation of the axis deviation correction part between adjacent ones of the self-forming optical waveguides (this is inherently due to the locations of the ends of the optical fibers, 5, and the variations created by manufacturing tolerances); 
causing light to simultaneously enter the photo-curing resin from the n optical fibers (this method is suggested by the prior art, wherein light may enter fibers on opposite ends of the resin simultaneously; see Figure 21 of Hirose).
Suematsu, Childers et al., and Hirose do not disclose detaching the other ferrule from the self-forming optical waveguides, and further forming other self-forming optical waveguides by the optical connector manufacturing method by means of the detached other ferrule, forming another ferrule body including the another ferrule and the other self-forming optical waveguides; optically connecting the self-forming optical waveguides and the other self-forming optical waveguides to each other; and applying a mold release agent to the other ferrule in advance.  
Amb et al. teaches that after forming self-forming optical waveguides (curved bride portions; see the entire disclosure of Amb et al.) a ferrule (MT connector) may be separated from the cured bridge portion (see paragraph 142) and that additional optical connectors could be fabricated with one or more bridge portions (see paragraph 143).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to detach one ferrule from the self-forming optical waveguides and form other self-forming optical waveguides by the optical connector manufacturing method by means of the detached other ferrule, form another ferrule body including the another ferrule and the other self-forming optical waveguides, and optically connect the self-forming optical waveguides and the other self-forming optical waveguides to each other to form additional self-forming optical waveguides as suggested by the teachings of Amb et al., since it’s considered to be within the level of ordinary skill in the art to detach known elements and no unexpected or novel results would appear to occur from detaching a ferrule from the self-forming waveguides and using the detached ferrule to form additional self-forming optical waveguides with the steps disclosed in the prior art, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, the examiner takes Official notice that the use of mold release agents is well-known to persons of ordinary skill in the art.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a mold release agent to aid in removal of a ferrule, as suggested by the teachings of Amb et al., since mold release agents are routinely used to provide for ease of release and removal of manufacture elements.
Regarding claim 12; Suematsu, Childers, Hirose, and Amb et al. do not disclose a single split sleeve.  The examiner takes Official notice that single split sleeves provided to connected two ferrules inserted into opposing ends of the split sleeve are well-known to one of ordinary skill in the art, and that one of ordinary skill in the art, before the effective filing date of the present invention, would have found it obvious to provide a single split sleeve in alternative to the sleeve adapter (15 of Suematsu), since single split sleeves are known alternative sleeves in the prior art, wherein the ferrule is held in a single split sleeve in a conventional manner, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abe et al. (“Multi-core Fiber Connector Technology for Low-loss Physical-contact Connection”, NIT Technical Review, Vol. 15, No. 6, June 2017, pages 1-6);
Ibrahim et al. (“New Technology to Expose Core from Fiber for Optical Sensing Application”, Proc. Of the 2017 IEEE Region 10 Conference (TENCON), Malasia, November 5-8, 2017);
Malallah et al. “Controlling the trajectories of self-written waveguides in photopolymer”, Journal of the Optical Society of America B, Vol. 35, No. 8, August 2018, pages 2046-2056);
Mikami et al., “Self-Written Waveguide Technology with Light-Curable Resin for Easy Optical Interconnection”, Transactions of the Japan Institute of Electronics Packaging, Vol. 7, No. 1, 2014, pages 46-51);
Yoshimura et al., “Micro/nanoscale self-aligned optical couplings of the self-organized lightwave network (SOLNET) formed by excitation lights from outside”, Optics Communications 383 (2017) 119-131);
Mochizuki et al. (CN 100339732 C) discloses a method of manufacturing an optical waveguide with self-written optical waveguide couplers (see Figures 3A-3C);
Sato et al. (EP 2 333 596 A1) discloses a method for making self-writing waveguides (see Figure 1);
Bardinal et al. (EP 3 182 184 A1) discloses a method for making a self-writing optical guide (see the entire disclosure);
Eguchi et al. (JP 09-197196 A) discloses a method of forming a self-writing waveguide (see the entire disclosure);
(JP 09-510801 A) discloses a split sleeve (84; see Figure 2) for connecting two multi-fiber ferrules (21 and 22);
Watte et al. (US 2016/0077288 A1) discloses self-writable waveguides for fiber connectors (see the entire document);
Oe et al. (US 7,641,821 B2) discloses self-writing optical waveguides (10; see Figures 1A-1D); and
Karras (US 7,949,219 B1) discloses self-forming waveguides for optical coupling (see the entire document).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874